       Case 8:19-cv-02094-PWG Document 3 Filed 07/17/19 Page 1 of 12




             IN THE CIRCUIT COURT FOR THE STATE OF M.!\.RYLAND
                         FOR MONTGOMERY COUNTY


                                                    )
Aderonke Ajala                                      )
1702 Summit Place                                   )
Apt 507                                             )
Washington, DC 20009                                )
                                                    )
And                                                 )
                                                    )
Nikki Travis                                        )
3605 Hansberry Court, NE                            )
Washington, DC 200018                               )
                                                    )
                                                    )
                                                    )
       V.                                           )      Case No.
                                                    )
UNITED EDUCATORS                                    )
A RECIPROCAL RISK RETENTION GROUP                   )      Jury Trial Demanded
7700 Wisconsin Ave #500                             )
Bethesda, MD 20814                                  )
                                                    )
                                                    )
     Defendant.                                     )
__________________                                  )


                                        COMPLAINT

       Plaintiffs Aderonke Ajala and Nikki Travis., hereby submit the following Complaint, on

information and belief formed after reasonable inquiry under the circumstances, against

Defendant, United Educators Insurance Risk Retention Group (hereinafter referred to "UE" or

"Defendant" ). In sum, UE engaged in a practice of terminating older, minority employees in

favor of hiring and promoting younger, Caucasian employees. When Plaintiffs raised issues with

the way UE was engaged in its hiring and promotion practices, Plaintiffs were terminated.

Plaintiffs allege that UE has systemically removed older employees in middle management
                                                                                                                             irf ~   ·,.-'!' .·   ')
                                                                    r,_                                                                            :
                                                                    tr                                                          ' · ......        _J




                                                                          c;;;,~k      01 :1( · ·.)'.-c:1:::                    c,:,l\t
                                                                          fji c;·1t~:. r:.
                                                                                         1
                                                                                             :   :·.'.·.j   ·•   :c 1
                                                                                                                   1    ·1    ty,
       Case 8:19-cv-02094-PWG Document 3 Filed 07/17/19 Page 2 of 12




positions to replace such employees with younger personnel. In furtherance of these allegations,

Plaintiffs herein alleges:

                                             PARTIES

      1. Plaintiff Acleronke Ajala is a Nigerian, African American Female. Ms. Ajala is a

     religious Christian.

      2. Ms . Ajala is over the age of 40.

      3. Ms. Ajala is a resident of the District of Columbia.

      4. Plaintiff Nikki Travis is an African American, Black Female.

      5. Ms. Travis is over the Age of 40.

      6. Ms. Travis is a resident of the District of Columbia.

      7. United Educators In surance Risk Retention Group is a Reciprocal Risk Retention Group

     headquartered at 7700 Wisconsin Avenue, Suite 500, Bethesda MD 20814.

      8. United Educators is in the for-profit business of providing various risk insurance

     products to public and private educational institutions.

      9. Although United Educators provides insurance products to educational institutions that

     promote racial and ethnic equality and detest discrimination; United Educators has fostered

     an environment within its headquarters where age and other forms of discrimination

     dominate promotion and employment decisions.

      IO. Of the nine members of UE's leadership, only one employee is African American.

      11. Although United Educators bills its work environment as "United Educators, the pre-

     eminent provider of risk management and insurance to educational institutions, offers a

     dynamic, professional work environment for those who share     Olli'   values and commitment to

     excellence. We provide dedicated professionals the opportunity for a fulfilling career in a



                                                  2
  Case 8:19-cv-02094-PWG Document 3 Filed 07/17/19 Page 3 of 12




growing company that prizes teamwork, quality, innovation, and integrity," the fact is

United Educators provides little "oppo1tunities" to older can employees. UniLed Educators

operates by promoting younger employees and terminating older employees, thus

eliminating the issues and perceived headaches of an older workforce.

 12. United Educators has a history of removing older and African American employees to

advance its younger workforce and eliminate the need to promote and raise salaries for

older, African American employees.

                              JURISDICTION AND VENUE

 13. This Court has subject matter jurisdiction pursuant to claims arising under the

Maryland Fair Employment Practices Act and the Maryland Code, State Gov't § 20- 1202, et

seq., for violations of the Montgomery County Code, Section 27-19, et seq.

14. This Court has personal jurisdiction over all Defendants based on Maryland Code,

Courts and Judicial Proceedings, § 6-102.

 15. UE is headquartered in Bethesda, Maryland.

 16. UE employed Plaintiffs in Bethesda, Maryland.

 17. UE conducts systematic, continuous and significant business in the state of Maryland.

 18. Venue is vested in this Court pursuant to Maryland Code, Courts and Judicial

Proceedings, § 6-201 because the facts giving rise to this case took place in Bethesda

Maryland and Defendants arc located in Bethesda, Maryland. Venue in this Comt is also

proper pursuant to Maryland Code, State Gov't § 20-1202.

                                        FACTS


 19. Ms. Ajala began working for UE as a temporary employee in UE's billing department

in or around June, 2011.


                                            3
  Case 8:19-cv-02094-PWG Document 3 Filed 07/17/19 Page 4 of 12




20. Due to Ms. Ajala's outstanding performance, Ms. Ajala became a full-time "claims

billing coordinator" in October 2011.

21. The claims billing coordinator position is an entry level position in the company.

22. Ms. Ajala is a highly motivated person and self-starter.

23. Ms. Ajala had hopes of growing within the company.

24. Ms. Ajala wanted to be promoted within the company.

25. Ms. Ajala satisfactorily performed the functions of her position such that she was

eligible for promotion.

26. With respect to Ms. Ajala's performance, she timely completed work assignments and

was instrumental to the functions of the claims department.

27. From 20 I I to 2017, Ms. Ajala made multiple inquiries to her supervisors and

management regarding promotion opportunities and things that Ms. Ajala could do within

the company to be eligible for promotion.

28. Generally speaking, UE afforded Ms. Ajala no promotional opportunities.

29. In July 2017, UE hired a mid-20s employee into the Senior Billing Coordinator role.

30. At the time, Ms. Ajala had the same (or more) experience than the employee and had

in-company seniority.

31. After Ms. Ajala was passed up for promotion, Ms. Ajala complained to her first line

and second line supervisors.

32. Ms. Ajala reported that she believed UE was hiring and promoting younger employees

(based on their age) while bypassing older employees for promotional positions.

33. This complaint constitutes protected activity under the Montgomery County Code, the

Maryland Fair Employment Practices Act and the Age Discrimination in Employment Act.



                                            4
  Case 8:19-cv-02094-PWG Document 3 Filed 07/17/19 Page 5 of 12




34. Several months later, Ms. Ajala requested to go on leave for a trip to participate in a

Nigerian religious ceremony.

35. Plaintiff's supervisors are aware that Ms. Ajala is of Nigerian national origin.

36. Plaintiff's supervisors were aware that Ms . Ajala was traveling to Nigeria and

participating in a religious ceremony and taking leave for that purpose.

37. After Ms. Ajala returned from her religious ceremony trip; Ms. Ajala was terminated

from employment under false pretenses.

38. Ms. Ajala was terminated from her position due to her prior protected activity, her age,

race and national origin.

39. Plaintiff, Nikki Travis ("Travis") was hired by UE on March 11, 2015.

40. Ms. Travis was hired as an "Underwriter III."

41. As an "Underwriter III," Ms. Travis was responsible for making underwriting decision

on UE client insurance policies.

42. At the time, Ms. Travis had over 25 years of experience in the insurance business.

43. At the time, Ms. Travis was over the age of 40.

44. Due to Ms. Travis' years' of experience, self-starter attitude and performance within

the company, Ms. Travis requested her supervisor to pruticipate in UE's "leadership

program."

45. UE's leadership program is a program that is, allegedly, designed to "provide training

and opportunities" to employees seeking leadership opportunities and advancement within

UE.




                                            5
 Case 8:19-cv-02094-PWG Document 3 Filed 07/17/19 Page 6 of 12




46. In reality, the leadership program is only open to UE's younger workforce, as UE has a

policy against promoting older employees within the company to leadership positions for

certain roles.

47. In 2016, Ms. Travis expressed interest in promotion opportunities within the company.

48. Around the same time, UE announced it would promote two "Underwriter IlI"

employees to the "supervisor level."

49. The promotions come with an increase salary, position title, seniority, and substantially

more significant duties and responsibilities.

50. In or around March, 2017, UE selected "Kymberly Mills and Seantice Karianian" for

the supervisor positions.

51. Both of these employees are substantially younger than Ms. Travis.

52. Ms. Mills has substantially less experience than Ms. Travis.

53. Ms. Mills, who is approximately 10 years younger than Ms . Travis, demonstrated a

preference for younger underwriters as opposed to older underwriters.

54. In an effort to force out older underwriters and advance younger underwriters, Ms.

Mills placed Plaintiff on a Performance Improvement Plan, despite the fact that there were

no issues with Plaintiff's performance.

55. There were no issues with Ms. Travis' performance.

56. Ms. Travis complained about what she perceived to be discriminatory employment

practices by UE.

57. Ms. Travis was completing assignments, staying on top of tasks, and performing up to

the standards of an Underwriter III.

58. On October 19, 2017, Ms. Mills terminated Ms. Travis.



                                                6
      Case 8:19-cv-02094-PWG Document 3 Filed 07/17/19 Page 7 of 12




     59. Ms. Travis' termination was the result of age discrimination and race discrimination.

COUNT I - DISCRIMINATION (National 0.-igin, Race, Age) IN VIOLATION OF
Maryland Code, State Government Article Maryland Code, State Gov't § 20-1202, et seq.,
for violations of the Montgomery County Code, Section 27-19, et seq.; Maryland Fair
Employment Practices Act, Md. Code, State Gov't §20-606, et seq., Title VII of the Civil
Rights Act of 1964 and the Age Discrimination in Employment Act.


     60. Plaintiffs hereby incorporate each of the preceding paragraphs as if fully re-stated

       herein.

     61. Plaintiffs have satisfied all administrative exhaustion requirements for Plaintiff's claims

       under Count I.

     62. Plaintiff Ajala received a right to sue letter from the EEOC on or after March 21, 2019.

     63. The EEOC mailed the right to sue letter to Ms. Ajala on March 18, 2019.

     64. Plaintiffs Ajala and Travis timely filed administrative complaints with the EEOC.

     65. More than 180 days have passed since the filing of PlainLiffs' administrative

       complaints.

     66. Defendant discriminated against Plaintiffs in violation of Maryland Code, State Gov't §

       20-1202, et seq., for violations of the Montgomery County Code, Section 27-19, et seq.

        and the Maryland Fair Employment Practices Act, Maryland Code, State Gov't §20-606,

        et seq.

     67. Defendant discriminated against Plaintiffs in violation of the Age Discrimination in

        Employment Act.

     68. Defendant discriminated against Plaintiffs in violation of Title VII of the Civil Rights

        Act of 1964.

     69. Plaintiffs are members of a protected class.

     70. Plaintiffs are Black.


                                                 7
 Case 8:19-cv-02094-PWG Document 3 Filed 07/17/19 Page 8 of 12




71. Plaintiff Ajala is of Nigerian ancestry.

72. Plain ti ff Ajala is Christian.

73. Plaintiff Ajala is an older employee under Maryland law. Plaintiff's age is protected

   under Maryland law.

74. Plaintiff Travis is over the age of 40.

75. Plaintiffs have suffered adverse employment actions because of their protected classes.

76. Plaintiffs were denied employment opportunities, Plaintiffs were disciplined, Plaintiffs

   were terminated, Plaintiff were given a negative performance evaluation or performance

   improvement plans, Plaintiffs were denied equal benefits and pay, Plaintiffs were denied

   employment opportunities that were provided to other similarly situated employees

   outside of Plaintiffs' protected class.

77. The aforementioned adverse acliuns adversely affected the terms and conditions of

   Plaintiffs' employment.

78. The aforementioned adverse actions were the motivated, in whole or in part, by

   unlawful discrimination.

79. Plaintiffs were replaced with employees outside of their protected classes.

80. At all times relevant to this Complaint, Plaintiffs were successfully performing the

   functions of their positions.

81. Defendant engaged in unlawful employment practices by treating Plaintiffs differently

   than Plaintiffs' similarly situated coworkers outside of Plaintiffs' protected classes with

   respect to the terms and conditions of Plainliffs' employrnenl.

82. Defendants' actions were willful and malicious.

83. Plaintiff administratively exhausted their remedies prior to filing chis suit.



                                               8
 Case 8:19-cv-02094-PWG Document 3 Filed 07/17/19 Page 9 of 12




84. Plaintiffs filed a claim alleging discrimination with the EEOC. Pursuant to a work-

  share agreement, this complaint was deemed cross-filed with State and County

  Administrative Agencies.

85. Plaintiffs have suffered and continue to suffer substantial pecuniary and non-pecuniary

  damages.

86. Plaintiffs have suffered severe stress, anxiety and depression and other mental and

  physical anguish as a result of Defendants' actions.

   COUNT II- RETALIATION IN VIOLATION OF Maryland Code, State Gov't §
      20-1202, et seq., for violations of the Montgomery County Code, Section 27-19,
                                              et seq.

 87. Plaintiffs hereby incorporate each of the preceding paragraphs as if fully re-stated

       herein.

 88. Plaintiffs engaged in protected activity by opposing discriminatory employment

       practices to Defendant's employees and Plaintiffs' supervisors.

 89. When Plaintiffs voiced the aforementioned protected activity to Defendant, Plaintiffs

       had the reasonable belief that they was opposing unlawful discriminatory

       employment practices and/or engaging in protected activity.

 90. Defendant and Defendant's agents were aware of Plaintiff's protected activity.

 91. Plaintiffs have suffered adverse actions because of their protected activity.

 92. Plaintiffs were denied employment opportunities, Plaintiffs were disciplined,

     Plaintiffs were terminated, Plaintiff were given a negative performance evaluation or

     performance improvement plans, Plaintiffs were denied equal benefits and pay,

     Plaintiffs were denied employment opportunities that were provided to other similarly

     situated employees outside of Plaintiffs' protected class.



                                           9
     Case 8:19-cv-02094-PWG Document 3 Filed 07/17/19 Page 10 of 12




      93. Defendant took the aforementioned adverse actions against Plaintiffs because of their

           protected activity.

      94. Defendant's adverse actions against Plaintiffs were motivated, in whole or in pmt, by

           Plaintiffs' protected activity.

      95. There is a causal connection between Plaintiff's protected activity and adverse

           employment actions suffered by Plaintiff.

      96. As described more fully above, Defendant engaged in unlawful employment practices

            by retaliating against Plain ti ff for opposing discriminatory employment practices in

            violation of the Montgomery County Code, the Maryland Fair Employment

           Practices Act, Title VII and the Age Discrimination in Employment Act.

      97. Plaintiffs administratively exhausted their remedies prior to filing this suit.

      98. Defendant's actions were willful and malicious .

      99. Plaintiffs have suffered and continue to suffer substantial pecuniary and non-

           pecuniary damages.

      l 00. Plaintiffs have suffered severe stress, anxiety and depression and other mental and

            physical anguish as a result of Defendants actions.

                                   PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands:

    A. In the first cause of action, judgment against Defendants in an amount that exceeds

        $1,000,000 per Plaintiff. Plain ti ff Ajala and Travis seek an award of back pay, front

        pay, compensatory damages, punitive damages and all other available relief for each of

        their claims.




                                                10
     Case 8:19-cv-02094-PWG Document 3 Filed 07/17/19 Page 11 of 12




     B. In the Second Cause of Action, judgment against Defendants in an amount that exceeds

        $1,000,000. Plaintiff Ajala and Travis seek an award of back pay, front pay,

        compensatory damages, punitive damages and all other available relief for each of their

        claims.

     C. All available injunctive relief, including but not limited to: reinstatement.

     D. An order directing Defendant to pay reasonable attorney fees, expert witness fees and

        costs of this litigation.

     E. All other relief the Court deems appropriate.

Dated: June 12, 2019                                    Respectfully Submi tted

                                                               /!~;;;~
                                                             Morris E. Fischer, Esq.
                                                             Morris E. Fischer, LLC
                                                             8720 Georgia A venue
                                                             Suite 210
                                                             Silver Spring, MD 20910
                                                             (301) 328-7631 phone
                                                             (301) 328-7638 fax




                                                              (l)~(Z
                                                             Daniel E. Kenney, Esq.
                                                             DK Associates, LLC
                                                             5425 Wisconsin Avenue, Suite 600
                                                             PMB #653
                                                             Chevy Chase, MD 20815
                                                             202-430-5966 Phone
                                                             dan@dkemployment.com

                                                             Attorneys jcJr Plaintiff




                                                11
Case 8:19-cv-02094-PWG Document 3 Filed 07/17/19 Page 12 of 12




                                  J!IRY DEMAND

Plaintiff herein demands a jury for all issues to be tried in this case.

                                                        Respec,Yt~Y Subr

                                                       Isl   I (/(/v"1"1,   ,{,UMA

                                                        Morris E. Fischer, Esq.
                                                        Morris E. Fischer, LLC
                                                        8720 Georgia A venue
                                                        Suite 210
                                                        Silver Spring, MD 20910
                                                        (301) 328-7631 phone
                                                        (301) 328-7638 fax
                                                                    · Plaintiff


                                                              I E. Kenney, Esq.
                                                        DK Associates, LLC
                                                        5425 Wisconsin Avenue, Suite 600
                                                        PMB #653
                                                        Chevy Chase, MD 20815
                                                        202-430-5966 Phone
                                                        dan@clkemployment.com




                                           12
